917 N.E.2d 521 (2009)
334 Ill.Dec. 695
PEOPLE State of Illinois, respondent,
v.
Marcelino MALDONADO, petitioner.
No. 109287.
Supreme Court of Illinois.
November 25, 2009.
*522 Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Maldonado, 393 Ill.App.3d 672, ___ Ill.Dec. ___, ___ N.E.2d ___ (2009). The appellate court is directed to reconsider its judgment in light of the common law record. In this regard, the appellate court is also directed to vacate its order denying defendant's motion to supplement the record with a volume of the common law record which indicates defendant's bail was set at $200,000 on October 2, 1999. The appellate court is directed to allow defendant's motion to supplement the record.